Citation Nr: 0836762	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine, to include as 
secondary to service-connected static backache resulting from 
in-service spinal puncture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and two friends



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to April 1952, and from April 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Louis, Missouri RO, and a November 2006 rating decision of 
the St. Paul, Minnesota RO that, among other things, denied 
service connection for DDD, L2-L3 and L5-S1, with 
retrolisthesis.  The veteran filed a timely appeal of this 
determination to the Board.

In September 2007, the veteran and two friends, accompanied 
by the veteran's representative, testified at a hearing 
before the undersigned Veterans Law Judge at the local 
regional office.  At the hearing, the record was held open 
for 60 days to allow the veteran an opportunity to submit 
additional records; however, to date, no additional evidence 
has been received aside from evidence submitted at the 
hearing, and additional VA records associated with the 
veteran's claims file.  

In March 2008, the Board remanded this matter to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claim (as 
reflected in the July 2008 supplemental statement of the 
case) and returned the matter to the Board for further 
appellate consideration.


FINDING OF FACT

DDD of the lumbosacral spine was not shown in service or for 
many years thereafter, and the only medical opinions to 
address the question of whether there exists a medical 
relationship between DDD of the lumbosacral spine and either 
service or the service-connected static backache resulting 
from in-service spinal puncture, weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for DDD of the 
lumbosacral spine, to include as secondary to service-
connected static backache resulting from in-service spinal 
puncture, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter issued in March 2008 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claim for service 
connection on a direct and secondary basis. This letter also 
informed the veteran of what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that is relevant to the 
claims.   A February 2007 letter informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  These 
letters also informed the veteran that he should provide the 
RO with any evidence or information that he may have 
pertaining to his claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).

Following the issuance of each notice described above, the 
veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated 
the claim (as reflected in the July 2008 SSOC). Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA- 
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA medical records, 
private medical records, and the reports of VA examinations 
conducted in February 2003 and June 2008.  Also of record and 
considered in connection with the appeal is the transcript of 
the September 2007 Board hearing, as well as various written 
statements provided by the veteran, and his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1101(3), 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. 3.307, 3.309(a) (2007).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for DDD of the lumbar spine are not met.

The veteran's service treatment records are negative for 
complaints of, or treatment for, degenerative disc disease or 
arthritis of the lumbar spine.  In 1951, the veteran had a 
spinal tap, which resulted in complaints of backache. While 
the veteran indicated in an April 1952 self-report of medical 
history that he had a little trouble with his back, an April 
1952 separation physical examination report revealed that the 
veteran's spine and other musculoskeletal joints were 
clinically normal.  An October 1954 Army Reserve medical 
examination noted the veteran's complaints of static 
backache; however, x-rays of the lumbosacral spine were 
essentially negative for gross bone or joint pathology.  A 
June 1956 reenlistment physical examination report shows that 
the veteran's spine and other musculoskeletal joints were 
evaluated as clinically normal and on contemporaneous self-
report, the veteran denied painful joints.   On separation 
physical examination in March 1960, the veteran's spine and 
other musculoskeletal joints were evaluated as clinically 
normal, and on contemporaneous self-report, the veteran 
stated he was in excellent health.  

Post service records include a December 1996 X-ray impression 
of minimal degenerative changes with degenerative narrowing 
of the L4 and L5 disc space in the lumbar spine. 

A February 2003 VA examination report reflects that the 
veteran's claims file and medical records were available and 
noted by the examiner.  The veteran complained of lumbosacral 
spine pain.  The veteran reported that he continued to have 
problems with his back after service and that he saw private 
physicians.  The diagnosis was traumatic injury to the 
lumbosacral spine with subsequent DDD, L2-L3 and L5-S1, with 
retrolisthesis.  The VA examiner stated that he suspected 
when the veteran had the spinal tap in service, the medical 
professionals hit the cauda equine.  However, he definitively 
opined that this certainly did not cause the veteran's DDD, 
nor did it cause the retrolisthesis.  

During his September 2007 Board hearing, the veteran 
testified that he was in a motor vehicle accident in 1989.  
At that time, x-rays of his back were taken and the doctor's 
report stated there was no degradation of the back and the 
vertebrae was normal at that time.  In addition, during the 
hearing, the veteran confirmed that he was first treated for 
disc problems in the mid-1990s; however, he stated that he 
was also treated by private physicians for his back condition 
as early as 1970.  As indicated above, the record was kept 
open for 60 days to afford the veteran additional time to 
submit medical evidence in support of his claim; however, no 
such evidence has been received to date.  Also during the 
hearing, the veteran's representative appeared to suggest 
that because the veteran received the in-service spinal tap 
in his lower back that is in close proximity to the veteran's 
currently diagnosed DDD, there is a direct basis for service 
connection.  The veteran's representative also suggested that 
the veteran's service-connected static backache causes him to 
manipulate his body, such that he bends his spine to his 
detriment, thereby causing or aggravating his DDD of the 
lumbosacral spine.

While the veteran, and his representative, on his behalf, 
asserts that his DDD of the lumbosacral spine, is related to 
his service or is secondary to service-connected static 
backache resulting from in-service spinal puncture, the Board 
finds that the medical evidence simply does not support this 
assertion.

As indicated above, the record demonstrates that the veteran 
had a spinal tap in 1951, which resulted in the veteran's 
complaints of backache, and for which he was granted service 
connection in a May 2003 decision.  However, DDD or arthritis 
was not then diagnosed during the veteran's first or second 
period of active duty service.  In fact, the earliest 
evidence that the veteran had arthritis or DDD of the 
lumbosacral spine was in December 1996, more than one year 
after service discharge, and, hence, outside of the period 
for presumptive service connection for arthritis.  See 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, the Board points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.   See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Significantly, moreover, while the medical evidence 
establishes that the veteran has a current diagnosis of DDD 
of the lumbosacral spine, the only medical opinions to 
address the question of medical nexus weigh against the 
claim.

In this regard, the most recent June 2008 VA examination 
report reflects that the VA examiner performed a 
comprehensive review of the claims file, to include the 
veteran's service treatment records, post-service medical 
records, testimony provided by the veteran at the September 
2007 Board hearing and additional statements from the veteran 
and his representative, in support of his claim. 
The VA examiner diagnosed degenerative joint disease (DJD) of 
the lumbosacral spine and opined that DJD of the lumbar spine 
is not caused by or related to his in-service spinal 
puncture, or any other incident in service, nor did it 
manifest itself within one year of service.  The VA examiner 
also opined that the veteran's DJD of the lumbosacral spine 
is not related to or aggravated by the veteran's service-
connected static backache, resulting from lumbar puncture.  
In support of her opinions, the VA examiner noted that the 
veteran had complaints of lumbar spine pain at one physical 
in service; however, he had multiple subsequent physicals, 
which included an October 1954 x-ray report showing negative 
evidence of DJD of the lumbosacral spine, with no further 
back complaints.  

In addition, it was noted that the veteran reported a post-
service automobile accident and a contemporaneous x-ray that 
was negative for degenerative disease of the lumbar spine.  
The examiner opined that the automobile accident was a 
potential intervening, interceding incident, suggesting the 
possible underlying cause of the veteran's DJD of the lumbar 
spine and, further, that if a spinal tap was the cause of 
pain, there was no linkage of chronic pain to future DJD of 
the lumbar spine.  The examiner furthered stated that there 
is also no history of any other disease or injury that could 
be linked to the veteran's currently diagnosed DJD of the 
lumbosacral spine.  The Board points out that the June 2008 
VA examiner's opinions are also supported by the February 
2003 VA examiner's opinion, as noted above.
 
The Board finds that the June 2008 VA medical opinion, which 
was based on a thorough review of the veteran's claims file 
and supported by stated rationale, constitutes probative 
evidence on the medical nexus question.  See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  Moreover, there is no contrary medical 
opinion of record, and, significantly neither the veteran nor 
his representative has identified or even alluded to the 
existence of a medical opinion that would, in fact, support 
the claim for service connection on a direct or secondary 
basis.

In adjudicating the claim for service connection for DDD of 
the lumbosacral spine, the Board has considered the veteran's 
testimony and statement as well as those of his friends and 
his representative, advanced on his behalf.  However, this 
claim turns on the matter of a medical relationship, or 
nexus.  As laypersons without the appropriate medical 
training and expertise, neither the veteran, his friends, nor 
his representative, are competent to provide a probative 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, 
their unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

For all the foregoing reasons, the claim for service 
connection for DDD of the lumbosacral spine, on a direct or 
secondary basis, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER


Service connection for DDD of the lumbosacral spine, to 
include as secondary to service-connected static backache 
resulting from in-service spinal puncture, is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


